Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-14, 16, and 17 are pending and examined on the merits.  The 35 U.S.C. 112 rejection of the final rejection is overcome because newly amended claim 17 and newly added claim 34 reflect enabled conditions.  The 35 U.S.C 102 rejection is overcome because a compound of claim 11 is not anticipated by the reference.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tobey Ligon on 25 January 2022.
The application has been amended as follows: 
Amend claim 12, line 16, amend the text “C28alkenyl” to --C2-8alkenyl--.
Rewrite claim 17 to the following scope:
A method of treating a condition mediated by LSD1 comprising administering to a subject suffering from a condition mediated by LSD1, a therapeutically effective amount of the compound as claimed in claim 11 or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 13, wherein the condition is breast cancer, prostate cancer, lung cancer, colon cancer, rectal cancer, brain tumor, non-small cell lung cancer, small cell lung cancer, liver cancer, urinary & bladder cancer, or thyroid cancer.
Add new claim 34: 
A method of treating a condition mediated by LSD1 comprising administering to a subject suffering from a condition mediated by LSD1, a therapeutically effective amount of the compound as claimed in claim 11 or a pharmaceutically acceptable salt thereof, or the pharmaceutical composition according to claim 13, wherein the condition is acute myelogenous leukemia (AML). 
Allowable Subject Matter
Claims 11-14, 16, 17, and 34 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699